 

 

Case: 3:19-cv-00395-TMR Doc #: 4 Filed: 12/30/19 Page: 1 of 20 PAGEID #: 94

3686 FLOWERFIELD CIRCLE

 

 

 

 

COURT OF COMMON PLEAS
CLARK COUNTY, OHIO |
SHALANDA PATTERSON, Case No
ADMINISTRATOR OF THE
ESTATE OF DEVENNA AUSRIE
PATTERSON
1160 BEECH STREET
FAIRBORN, OHIO 45324
AND
SHALANDA PATTERSON ‘ |
160 BEECH STREET _
FAIRBORN, OHIO 45324, 4
Plaintiffs, ‘i ee Co
sa oN
a ey cn
VS." 3 Foy
COMPLAINT WITH
SERVICE PLUS TRANSPORT, INC. RAAT ;
ATTN: SARAH STORLIE, CEO JURY DEMAND ;
ENDORSED REREBON

PINES, MINNESOTA 55014
Please Also Serve:

Service Plus Transport, Inc.
c/o Sarah Storlie, CEG

26798 Glympie Trail
Lindstrom, Minnesota 55045

AND

SERVICE PLUS LOGISTICS, INC.
ATTN: SARAH STORLIE, CEO
3686 FLOWERFIELD ROAD NE
BLAINE, MINNESOTA 55614
Please Also Serve:

Service Plus Logistics, Ine.

e/o Sarah Store, CEO

267598 Olympic Trail

Lindstrom, Minnesota 55045

 

 

 

tien aie
 

Beitr daste nade Saab,

Case: 3:19-cv-00395-TMR Doc #: 4 Filed: 12/30/19 Page: 2 of 20 PAGEID #: 95

AND

SERVICE PLUS, LLC

c/a BARBARA J. BAK, REG. AGENT
1026 5" STREET SOUTH

ST, JAMES, MINNESOTA 56081

AND

SP LEASING, LLC

ATTN: SARAH STORLIE, MANAGER
3686 N. FLOWERFIELD ROAD
BLAINE, MINNESOTA 55014

Please Also Serve:

S.P. Leasing, LLC

c/o Sarah Storlie, Manager

26798 Olympic Trail

Lindstrom, Minnesota 55045

AND

C.D,L, TRAINING SERVICE AND
CONSULTING, INC,

2106 STEEL DRIVE

ELIZABETHTOWN, KENTUCKY 42701
Please Serve:

C.D.L, Training Service and Consulting,
ine,

c/o Jeffrey Banzg

1927 Irvin Cobb Drive, Suite 2A
Paducah, Kentucky 42003

AND

ESTATE OF TIMOTAY 5. GREEN, JR.
306 SOUTH XENIA DRIVE
ENON, OHTO 45323
Please Serve:
Ketate of Timothy B. Greene, Jr.
c/o Bradley A, Somogyi, Administrator
Kisling, Nestico & Redick
S412 West Market Street
Akron, Ohio 44333
Defendants,

 

 

 

 

Page | 2
atu

hie amare marred,

 

Sestneanta SE ating yi a ead cette Egret

Case: 3:19-cv-00395-TMR Doc #: 4 Filed: 12/30/19 Page: 3 of 20 PAGEID #: 96

Now Come Plaintiffs Estate of Devanna Ausrie Patterson, by and through its Administrator,
Shalanda Patterson, et. al., by and through counsel, and respectfully state their Complaint against
the named Defendants as follows:
I. THE PARTIES

i, Plaintiff Shalanda Patterson, the sister of the Plaintiff's decedent, Devenna Ausrie
Patterson, brings this action in her representative capacity as Administrator of the Estate of Brandi
Nicole and on her own behalf as next of kin of Plaintiffs decedent, Deverna Ausrie Patterson.
Plaintiff Shalanda Patterson was duly appointed as Administrator of the Estate of Devenna Ausric
Patterson, on April 22, 2019, in Case No, 45960K, in the Probate Court of Greene County, Ohio.

2. Defendant Service Plus Transport, Inc, is a Minnesota licensed motor carrier,
(USDOT # 485778), which ts engaged in the interstate trucking business and/or brokering of
freight, as part of a joint venture with Defendants Service Plus Transport, Inc., Service Plus
Logistics, Inc, and SP Leasing, LLC

3. Defendant Service Plus Logistics, Inc. is Minnesota licensed motor carrier CJ/SDOT

# 2233749) which is engaged in the interstate trucking business and/or the brokering of freight, as

part of a joint venture with Defendants Service Plus Transport, Inc., Service Plus Logistics, Ine.
and SP Leasing, LLC

4. Defendant SP Leasing, LLC is a Minnesota limited liability company, which is
engaged in the interstate trucking business and/or the brokering of freight, as pari of a joint venture
with Defendants Service Plus Transport, Inc., Service Plus Logistics, Inc., Service Plus, LLC.

5. Defendant C.D, L. Training Services & Consulting, Inc. is an Illinois corporation,
with its principal place of business located at 3600 Nameoki Street, in Graniie City, [nos 62040,

and a business iocation at 210 Steel Drive in Elizabethtown, Kentucky 42701. Defendant C.D.L.

Page |3
 

 

 

 

Case: 3:19-cv-00395-TMR Doc #: 4 Filed: 12/30/19 Page: 4 of 20 PAGEID #: 97

Training Services & Consulting, Inc. is the entity which provided training and/or employment to
“the driver, Timothy B. Green, Jr, and is liable for the negligent training provided to Timothy B.
Greens, Jy., as a commercial truck driver.

6. Defendant Service Plus, LLC is a Minnesota limited liability company, which is
engaged in the interstate trucking business and/or the brokering of freight, as part ofa joint venture
with Defendants Service Plus Transport, Inc., Service Plus Logistics, Inc. and SP Leasing, LLC.

7, Defendant, the Estate of Timothy B. Greene, Jr. resides at 306 South Xenia Drive, in
Enon, Clark County, Ohio 45323 and is being duly administered by Bradley A. Somogyi,
Administrator, Kisting, Nestico & Redick, 3412 West Market Street, Akron, Ohio 44333.

if, JURISDICTION AND VENUE

8 Jurisdiction is properly invoked as this Court has jurisdiction over wrongful death,
survivorship, loss of consortium and personal injury actions, in which one or miore of the
Defendants reside within Clark County, Chio.

9. Venue is properly invoked in Clark County, Ohio, as one or more of the Defendants
resides in Clark County, Ohio, Further, each of the Defendants conduct substantial business in
Clark County, Ohio.

It), FACTUAL ALLEGATIONS

 

16. Plaintiffs restate and incorporate by reference the allegations cortained in Paragraphs
One through Nine (1-9) of the Complaint, with the same force and effect, as though fully rewritten
herein.

ti. Onor about February 17", 2019 at approximately 1:44 A.M., Timothy B. Green,
Jr. was driving a semi tractor-trailer unit, east on 1-90/94; Plaintiffs’ decedent, Devenna Ausrie

Patterson was a passenger, who off duty at the time of the subject fatal trucking accident.

Page | 4
Pt atin 41

 

Case: 3:19-cv-00395-TMR Doc #: 4 Filed: 12/30/19 Page: 5 of 20 PAGEID #: 98

Defendant Devenna Ausrie Patterson was not acting within the course and scope of any
employment and/or agency at the time of this fatal trucking accident.

12. Snow was falling and the road surface became slippery and snow covered.

13. Timothy B. Green, Jr. was acting within the course and scope of his agency and/or
employment and in furtherance of the business interest of the Defendants Service Plus Transport,
Inc., and/or Service Plus, LLC and/or SP Leasing, LLC and/or Service Plus Logistics, Inc. and/or
C.D.L. Training Service and Consulting, Inc., at the time of the fatal trucking accident, described
herein,

14. Timothy B, Green, Jr. was the agent, servant and/or employee, acting within the course
and scope of his agency and/or employment and in furtherance of the Defendants’ business
interests, with Defendants Service Plus Transport, Inc., and/or Service Plus, LLC and/or SP
Leasing, LLC and/or Service Phus Logistics, Inc. and/or C.D.L, Training Service and Consulting,
ing., at the time of the trucking accident described herein.

15, Timothy B. Green, Jr. was the agent, servant and/or employee, acting within the
course and scope of his agency and/or employment with Defendants Service Plus Transport, Inc.,
and/or Service Plus, LLC and/or SP Leasing, LLC and/or Service Plus Logistics, Inc. and/or
C.D.L. Training Service and Consuiting, Inc., at the time of the trucking accident described herein.

16, Timothy 8. Green, Jr. was operating with tractor/trailer with the permission and
consent of Defendants Service Plus Transport, Inc,, and/or Service Plus, LLC and/or SP Leasing,
LLC and/or Service Plus Logistics, Inc. and/or C.D.L. Training Service and Consulting, Inc., at
the time of the trucking accident described herein.

17. Timothy B. Green, Jr, drove the semi tractor-trailer off the roadway and broke through

the guardrail. Timothy B. Green, Jr, then drove the vehicle off the edge of a cliff at Mirror Lake.

Page | 5
 

os, I crenctoe Si Vir Loca edb Shoat

 

Case: 3:19-cv-00395-TMR Doc #: 4 Filed: 12/30/19 Page: 6 of 20 PAGEID #: 99

1a, The vehicle fell approximately 107 feet to the frozen lake below.

19, The vehicle broke through the ice and the tractor became submerged under the water;
at some point the trailer broke away from the tractor and floated to the surface of the water,

20. As a direct and proximate result of the negligence of the Timothy B. Green, Jr,,
Devenna Ausrie Patterson suffered fatal injuries. Timothy B. Green, Jy. suffered fatal injuries as
well. .

COUNT i WRONGFUL DEATH

21. Plaintiffs restate and incorporate by reference the allegations contained in Paragraphs
One through Twenty (1-20), with the same force and effect, as though fully rewritten herein.

42, Timothy B. Green, Jr. operated the tractor-trailer in a careless, reckless and negligent
manner, in that he (1) failed to use reasonable care, (2) failed to maintain reasonable control of the
vehicle, (3) failed to maintain the vehicle on the roadway, and (4) was operating said vehicle in
violation of the Federal Motor Carrier Safety Regulations, including, inter alia., (a) driving ina
fatigued condition, (b) operating the tractor trailer in violation of the maxtmum permissible hours
for driving for commercial vehicle. (c) failing to maintain a record of duty status as required, and
(4) was otherwise careless, reckless and negligent,

23, Defendants Service Plus Transport, Inc., and/or Service Plus, LLC and/or SP
Leasing, LLC and/or Service Plus Logistics, Inc, and/or C.D.L. Training Service and Consulting,
Inc., were each careless, reckless and negligent, in that the negligence of Timothy B. Green, Jr.
is imputed to them under the doctrine of respondeat superior and under agency taw principles.
Further, Defendants Service Plus Transport, Inc, and/or Service Plus, LLC and/or SP Leasing,
LLC and/or Service Plus Logistics, Inc. and/or C.D.L. Training Service and Consulting, Inc., failed

to properly train and/or supervise Timothy B. Green, Jr. by ensuring that he maintain bis record

Page | 6
 

2 eckahenth itera eetatrnn soft durk ar htt

 

att ata Bi

Case: 3:19-cv-00395-TMR Doc #: 4 Filed: 12/30/19 Page: 7 of 20 PAGEID #: 100

of duty status, failing to take the necessary precautions to be certain that Green take the breaks
required by the Federal Motor Carrier Safety Regulations, so that he would not become fatigued
while driving and pose a dangerous risk to himself and to others on the roadway, permitied Green
to drive in excess of the number of hours permitted by the Federal Motor Carrier Safety
Regulations, failed to set up an itinerary which allowed Green to take the necessary breaks and
were otherwise careless, reckless and negligent.

24, Plaintiffs’ decedent, Devenna Ausrie Patterson, sustained fatal injurics as a direct
and proximate result of the carelessness, recklessness, and negligence of the Defendants, the
Estate of Timothy 8. Green, Jr., Service Plus Transport, Inc., and/or Service Plus, LLC and/or
SP Leasing, LLC and/or Service Pius Logistics, Inc. and/or C.D.L. Training Service and
Consulting, Inc.,

28, Asa direct and proximate result of the tortious conduct of the Defendants, the
Estate of Timothy B. Green, Jr. Service Plus Transport, Inc., and/or Service Pius, LLC and/or SP
Leasing, LLC Service Plus Logistics, Inc. and/or C.D.L. Training Service and Consulting, Inc.,
the Plaintiffs are entitled to compensation for this wrongful death claim, including, inter alia.
damages for funeral expenses, medical expenses, future wage loss, loss of ature earning capacity,
loss of companionship, loss of care, loss of consortium, loss of assistance, loss of enjoyment of
life and for severe mental anguish caused by the death.

26. Asadirect and proximate result of the tortious conduct of the Defendants Timothy
B. Green, Jr, Service Plus ‘Transport, Inc., and/or Service Plus, LLC and/or SP Leasing, LLC
and/or Service Plus Logistics, Inc. and/or C.D.L. Training Service and Consulting, Inc., the

Plaintiffs are presumed to have suffered damages by reason of the wrongful death in an amount,

Pape | 7
Blea de tae ps

Poached

 

Bebe rbot

Case: 3:19-cv-00395-TMR Doc #: 4 Filed: 12/30/19 Page: 8 of 20 PAGEID #: 101

yet to be determined, but in any event in excess of the iurisdictional arnount of twenty-five
thousand ($25, 000.00) dollars,

27. Plaintiffs are entitled to recover damages, inter alia., for the loss of support, from
the reasonably expected eaming capacity of the decedent; loss of services of the decedent; loss of
the society of the decedent, companionship, consorttum and care; loss of prospective inheritance
to the decedent’s heirs; and for mental anguish.

28. Plaintiffs | are entitled to judgment against Defendants, the Estate of Timothy B.
Green, Jr, Service Plus Transport, Inc., and/or Service Plus, LLC and/or SP Leasing, LLC and/or
Service Plus Logistics, Inc. and/or C.D.L, Training Service and Consulting, Ino., in an amount yet
to be determined, but in excess of Twenty-five thousand ($25, 000.00) Dollars as and for
compensatory damages.

29, Plaintiffs are entitled to judgment against Defendants, the Estate of Timothy B.
Green, Jr, Service Plus Transport, Inc., and/or Service Plus, LLC and/or SP Leasing, LLC and/or
Service Plus Logistics, Inc. and/or C.D.L. Training Service and Consulting, Inc,, in an amount
yet to be determined, but in excess of T wenty-five thousand ($25, 000.00) as and for punitive
damages to be awarded by the trier of fact,

COUNT D: SURVIVORSHIP
30. Plaintiffs restate and incorporate by reference the allegations contained in Paragraphs

One through Twenty-nine (1-29), with the same force and effect, as though fully rewritten herein.

Page {8
oe ea

 

Case: 3:19-cv-00395-TMR Doc #: 4 Filed: 12/30/19 Page: 9 of 20 PAGEID #: 102

31. In effect, this claim allows the family member to step into the shoes of the deceased
and bring the lawsuit he or she would have been entitled to bring. Damages recoverable under a
survivor claim are limited to any damages which the deceased might have recovered nad he or she
lived. This includes damages for pain and suffering from the time of injury until death and any

damage to property occurring at the same fime as the bodily injury.

COUNT UL: NEGLIGENT ENTRUSTMENT

4%, Plaintiffs restate and incorporate by reference the allegations contained in Paragraphs
One through Thirty-seven (1-37), with the same force and effect, as if fully rewritten herein.

43, At the time of this fatal trucking accident, Defendants Service Pius Transport, Inc.,,
and/or Service Plus, LLC and/or SP Leasing, LLC and/or Service Plus Logistics, Inc yad pertnitted
and consented to the operation of the vehicle by Timothy B, Green, Jr, whom the Defendants knew
or should have known, was a careless, incompetent and reckless driver, who was likely to cause
injuries to others lawfully using the roadway as 4 result of several factors, including, but not limited

“ é

io, operating the vehicle in a fatigued condition.

34. Defendants Service Plus Transport, Inc., and/or Service Plus, LLC and/or SP Leasing,
LLC and/or Service Phis Logistics, Inc. were each negligent, when each permitted and authorized
the vehicle and their freight, to be driven by an employee and/or agent, whom they knew or should
have known would not follow the Federal Motor Carrier Safety Regulations (FMCSR) and
therefore, said driver, Timothy B. Green, Jr. would drive the vehicle when he was not in a condition
to do so.

35, The negligence of Timothy B. Green, Jr., included, inter alia, the following:

Timothy B. Green, Jr. drove the semi tractor-trailer off the roadway and broke through the

guardrail, Timothy B. Green, Jr. then drove the vehicle off the edge ofa cliff at Mirror Lake. The

Page | 9
 

 

 

Case: 3:19-cv-00395-TMR Doc #: 4 Filed: 12/30/19 Page: 10 of 20 PAGEID #: 103

vehicle fell approximately 107 feet to the frozen lake below. The vehicle broke through the ice
and the tractor became submerged under the water, at some point the trailer broke away from the
tractor and floated to the surface of the water. As a direct and proximate result of the negligence
of Timothy 8. Green, Jr., Plaintiffs’ decedent, Devenna Patterson suffered fatal injuries.

46, Plaintiffs are entitled to recover damages, infer alia,, for loss af support, from the
reasonably expected earning capacity of the decedent; loss of services of the decedent, loss of the
society of the decedent, companionship, consortium and care; loss of prospective inheritance to
the decedent’s heirs; and for mental anguish.

37. Plaintiffs are entitled to judgment against Defendants, the Estate of Timothy B.
Green, Jr., Service Plus Transport, Inc., and/or Service Plus, LLC and/or SP Leasing, LLC and/or
Service Plus Logistics, Inc., in an amount yet to be determined, but in excess of Twenty-five
thousand ($25, 000.00) Dollars as and for compensatory damages.

39. Plaintiffs are entitled to judgment against Defendants Timothy 8; Green, Jr, Service
Plus Transport, Inc., and/or Service Plus, LLC and/or SP Leasing, LLC and/or Service Plus
Logistics, Inc. in an amount yet to be determined, but in excess of Twenty-five thousand ($25,
000.00) as and for punitive damages to be awarded by the trier of fact.

COUNT LV: NEGLIGENT ENTRUSTMENT
49, Plaintiffs restate and incorporate by reference the allegations contained in Paragraphs
One through Forty-four (1-44), with the same force and effect, as if fally rewritten herein.
40. At the time of this fatal trucking accident, Defendants Service Plus Transport, Inc.,
and/or Service Plus, LLC and/or Service Plus Logistics, Inc. and/or SP Leasing, LLC had pernmitted
and consetited to the operation of the vehicle and the transportation of the freight, by Timothy B.

Green, Jr, whom the Defendants knew or should have known, was a careless, incompetent and

Page! 10
 

ti er tintae t t ha e nto

 

fe ash

AE eenenr er cen dat Saat rh en Din pantalones

pene et altel ate be

Case: 3:19-cv-00395-TMR Doc #: 4 Filed: 12/30/19 Page: 11 of 20 PAGEID #: 104

reckless driver, who was likely to cause injuries to others lawfully using the roadway as 4 result of

several factors, including, but not limited fo, operating the vehicle in a fatigued condition.

41, Defendants Service Plus Transport, Inc., and/or Service Plus, LLC, Service Plus

Logistics, Inc. acting as licensed brokers for their own financial gain, negligently entrusted to SP
Leasing, LLC, to transport freight in interstate commerce, knowing that said Defendant SP Leasing,
LLC was likely to violate the Federal Motor Carrier Safety Regulations, including, but not lnnited

to, violations of hours of services rules,

43. The negligence of Timothy B. Green, Jr., included the following: Mr. Green drove
the semi tractor-trailer off the roadway and broke through the guardrail. Defendant Timothy B.
Green, Jr. then drove the vehicle off the edge of a cliff at Mirror Lake. The vehicle fell
approximately 107 feet to the frozen lake below. The vehicle broke through the ice and the tractor
became submerged under the water; al some point the trailer broke away from the tractor and
B, Green, Jr., Devenna Patterson suffered fatal injuries.

43, Plaintiffs, including the parents and minor children of the Plaintiff's decedent, are
entitled to recover damages, inter alia., for loss of support, from the reasonably expected earning
capacity of the decedent; loss of services of the decedent; loss of the society of the decedent,
companionship, consortium and care; loss of prospective inheritance to the decedent's heirs; and
for mental anguish.

44, Accordingly, Plaintiffs are entitled to judgment against Defendants, the Estate of
Timothy B. Green, Jr., Service Plus Transport, Inc., and/or Service Plus, LLC and/or SP Leasing,
LLC and/or Service Plus Logistics, Inc., in an amount yet to be determined, but in excess of

Twenty-five thousand ($25, 000.00) Dollars as and for compensatory darnages.

Pape | 11
Vea ratengeitert tate

 

toe patient tui

 

 

 

 

Case: 3:19-cv-00395-TMR Doc #: 4 Filed: 12/30/19 Page: 12 of 20 PAGEID #: 105

45, Plaintiffs are entitled to judgment against Defendants, the Estate of Timothy 9.
Green, Jr. Service Plus Transport, Inc,, and/or Service Plus, LLC and/or SP Leasing, LLC in an
amount yet to be determined, but in excess of Twenty-five thousand ($25, 000.00) as and for
punitive damages to be awarded by the trier of fact, |
COUNT V: NEGLIGENT HIRING

46, Plaintiffs restate and incorporate by reference the allegations contained in Paragraphs
Ore through Forty- five (1-45), with the same force and effect, as if fully rewritten herein,

47. At the time of this fatal trucking accident, Defendants Service Plus Transport, Inc.,
and/or Service Plus, LLC and/or Service Plus Logistics, Inc. had hired, by and through @ contract
cartier agreement, and/or broker agreement and/or lease agreement, Defendant SP Leasing, LLC to
transport freight in interstate commerce. Defendant SP Leasing, LLC, in tum, hired Timothy B,
Green, Jr, to operate the vehicle whom the Defendants knew or should have known was likely to
violate the Federal Motor Carrier Safety Regulations, including, but not limitéd to, violations of
hours of service rules. |

48. Defendant SP Leasing, LLC had negligently hired Timothy B. Green, he, whom the
Defendants knew or should have known, was a careless, incompetent and reckless driver, who was
likely to cause injuries to others lawfully using the roadway as a result of several factors, including,
but not limited to, operating the vehicle in a fatigued condition,

45. The negligence of T: imothy B. Green, Jr,, included the following: Mr. Green drove

the semi tractor-trailer off the roadway and broke through the guardrail. Defendant Timothy 8.
Green, Jr, then drove the vehicle off the edge of a cliff at Mirror Lake.. The vehicle fell
approximately 107 feet to the frozen lake below. The vehicle broke through the ice and the tractor

became submerged under the water; at some point the trailer broke away from the tractor and

Pape] [2
Case: 3:19-cv-00395-TMR Doc #: 4 Filed: 12/30/19 Page: 13 of 20 PAGEID #: 106

4 floated to the surface of the water. As a direct and proximate result of the negligence of Timothy
B. Green, Jr., Devenna Patterson suffered fatal injuries.
50, Plaintiffs, including the parents and minor children of the Plaintiff's decedent, for

loss of support, fromm the reasonably expected earning capacity of the decedent; loss of services of

the decedent: loss of the society of the decedent, companionship, consortium and care; loss of
prospective inheritance to the decedent’s heirs; and mental anguish.

51, Accordingly, Plaintiffs are entitled to judgment against Defendants, the Estate of
Timothy B. Green, Jr., Service Plus Transport, inc., and/or Service Plus, LUC and/or SP Leasing,
LLC in an amount yet to be determined, but in excess of Twenty-five thousand ($25, 000.00)
Dollars as and for compensatory damages.

52, Plaintiffs are entitled to judgment against Defendants, the Estate of Timothy B.
Green, Jr. Service Plus Transport, Inc., and/or Service Plus, LLC and/or SP Leasing, LLC in an
amount yet to be determined, but in excess of Twenty-five thousand ($25, 000.00) as and for
punitive damages to be awarded by the trier of fact.

4 ' COUNT Vi. NEGLIGENT TRAINING

: S3, Plaintiffs restate and incorporate by reference the allegations contained in Paragraphs
One through Fifty-three (1-53), with the same force and effect, as if fully rewritten herein.

S4, Defendant C.D.L. Training Service and Consulting, Inc. is an Illinois corporation,
engaged in the business of training truck drivers for the transportation of freight in interstate
commerce, Said Defendant C.D.L. Training Service and Consulting, Inc. had a duty to the Plaintiffs
and to other motorists, to train prospective drivers to act with reasonable care, and to train drivers,
who would then be fit and competent to perform the necessary duties to transport freight for an

interstate commerce carrier.

Page| 13

 
 

 

For cert a len ylation pate tetany ie ciomeed i ngh

Case: 3:19-cv-00395-TMR Doc #: 4 Filed: 12/30/19 Page: 14 of 20 PAGEID #: 107

55. , Defendant C.D.L, Training Service and Consulting, Inc, knew or should have known
that Timothy B. Green, Jr. was not reasonably fit and competent and/or was otherwise unsuited and
unfit to operate the tractor trailer, in a manner which complied with the Federal Motor Carrier safety
Regulations,

56. Defendant C.D.L, Training Service and Consulting, Inc. negligently failed to twain
Timothy B, Green, Ir, who was not reasonably fit and competent and/or was otherwise urisuiied
and unfit to operate the tractor trailer, in a manner which complied with the Federal Motor Carrier
dafety Regulations.

57, The neghgence of Timothy B. Green, Ir, included the following: Mr, Green drove
the semi tractor-trailer off the roadway and broke through the guardrail. Defendant Timothy B.
Green, Jr. then drove the vehicle off the edge of a cliff at Mirror Lake, The vehicle fell
approximately 107 feet to the frozen lake below. The vehicle broke through the ice and the tractor
became submerged under the water; at some point the trailer broke away from the tractor and floated
to the surface of the water. As a direct and proximate result of the negligence of Timothy B. Green,
Jr, Devenna Patterson suffered fatal injuries. |

58 Plaintiffs are entitled to compensation for toss of support, from the reasonably
expected earming capacity of the decedent; loss of services of the decedent; loss of the society of
the decedent, companionship, consortium and care; loss of prospective inheritance to the
decedent’s heirs; and mental anguish.

59. Accordingly, Plaintiffs are entitled to judgment apainst Defendants, the Estate of
Timothy B. Green, Jr., and C.D.L. Training Service and Consulting, Inc., in an amount yet to be
determined, but in excess af Twenty-five thousand ($25, 000.00) Dollars as and for compensatory

damages.

Page | 14
 

RCT Lei

 

Case: 3:19-cv-00395-TMR Doc #: 4 Filed: 12/30/19 Page: 15 of 20 PAGEID #: 108

60, Plaintiffs are entitled to judgment against Defendants, the Estate of Timothy B.
Green, Jr. and C.D.L. Training Service and Consulting, Inc. in an amount yet to be determined,
but in excess of Twenty-five thousand ($25, 000.00) as and for punitive damages to be awarded
by the trier of fact.

COUNT Vil: NEGLIGENT ENTRUSTMENT
61. Plaintiffs restate and incorporate by reference the allegations contained in Paragraphs
One through Sixty (1-60), with the same force and effect, as if fully rewritten herein,
62. At the time of this fatal trucking accident, Defendants Service Plus Transport, Inc.,

and/or Service Plus, LLC and/or Service Plus Transport, Inc, and/or Service Plus Logistios, Inc, had

hired, by and through a contract carrier agreement, and/or broker agreement and/or lease agreement,

Defendant SP Leasing, LLC to transport freight in interstate cornmerce. Defendant SP Lcasing,
LLC, in turn, hired Timothy B. Green, Jr. to operate the vehicle whom the Defendants knew or
should have known was likely to violate the Federal Motor Carrier Safety Regulations, including,
but not limited to, violations of hours of services rules,

63, At the time of this fatal trucking accident, Defendants SP Leasing, LLC had hired,
by and through a contract carrier agreement, and/or broker agreement and/or lease agreement,
Defendant Service Transport, Inc. and/or Defendant Service Plus, LLC and/or. Defendant Service
Plus Logistics, [nc., to transport freight in interstate commerce. Defendant Service Transport, Inc.
and/or Defendant Service Plus, LLC and/or Defendant Service Plus Logistics, Inc., in turn, hired
Timothy B. Green, Jr, to operate the vehicle, whom the Defendants knew or should have known
was likely to violate the Federal Motor Carrier Safety Regulations, including, but not limited to,

violations of hours of services rules,

Pape | 15
 

 

Case: 3:19-cv-00395-TMR Doc #: 4 Filed: 12/30/19 Page: 16 of 20 PAGEID #: 109

64. Defendant Service Transport, Inc. and/or Defendant Service Plus, LLC and/or
Defendant Service Plus Logistics, Inc. and/or had negligently hired Timothy B. Green, Jr., whorn
the Defendants knew or should have known, was a careless, incompetent and reckless driver, who
was likely to cause injuries {0 others lawfully using the roadway as a result of several factors,
including, but not limited to, operating the vehicle in a fatigued condition.

65. The negligence of Timothy B. Green, Jr., included the following: Mr. Green drove

the semi tractor-trailer off the roadway and broke through the guardrail. Defendant Timothy B,
Green, Jr, then drove the vehicle off the edge of a cliff at Mirror Lake, The vehicle fell
approximately 107 feet to the frozen lake below. The vehicle broke through the ice and the tractor
became submerged under the water, at some point the trailer broke away from the tractor and
floated to the surface of the water. As a direct and proximate result of the negligence of Timothy
B. Green, Jr, Devenna Patterson suffered fatal injuries.

66. Plaintiffs are entitled to compensation for the loss of support, from the reasonably
expected earning capacity of the decedent; loss of services of the decedent; loss of the society of
the decedent, companionship, consortium and care; loss of prospective inheritance to the
decedent’s heirs; and menta) anguish.

67. Accordingly, Plaintiffs are entitled to judgment against Defendants, the Estate of
Timothy B. Green, Jr, Service Plus Transport, Inc., and/or Service Plus, LIC and/or SP Leasing,
LLC and/or Service Plus Logistics, Inc., in an amount yet to be determined, but in excess of
Twenty-five thousand ($25, 000.00) Dollars as and for compensatory damages.

58. Plaintiffs are entitled to judgment against Defendants, the Estate of Timothy B.

Green, Jr, Service Phis Transport, Inc., and/or Service Plus, LLC and/or SP Leasing, LLC and/or

Pape [ 16
 

Case: 3:19-cv-00395-TMR Doc #: 4 Filed: 12/30/19 Page: 17 of 20 PAGEID #: 110

Service Plus Logistics, Inc., in an amount yet to be determined, but in excess of Twenty-five
thousand ($25, 000.00) as and for punitive damages to be awarded by the trier of fact,
COUNT Vil: JOINT VENTURE LIABILITY
69. Plaintiffs restate and incorporate by reference the allegations contained in Paragraphs
One through Sixty-eight (1-68), with the same force and effect, as if fully rewritten herein.
70. At the time of this fatal trucking accident, Defendants SP Leasing, LLC, Service
Plus Transport, Inc., and/or Service Plus, LLC and/or Service Plus Logistics, Inc. were engaged in
a joint venture, which had hired, Timothy B. Green, Jr., to transport freight in interstate cormmerce,
D turn hired Timothy B. Green, Jr., whom the Defendants knew or should have known was likely
to violate the Federal Motor Carrier Safety Regulations, including, but not limited ta, violations of
hours of services rules.

71. Defendants SP Leasing, LLC and/or Service Plus Transport, Inc., and/or Service

Plus, LLC and/or Service Plus Logistics, Inc. negligently hired Timothy B. Green, Jr, whom the
Defendants knew or should have known, was a careless, incompetent and reckless driver, who was
likely to cause injuries to others lawfully using the roadway as a result of several factors, including,
but not limited to, operating the vehicle in a fatigued condition.

72. The negligence of Timothy B. Green, Jr., included the following: Mr. Green drove
the seri tractor-trailer off the roadway and broke through the guardrail. Timothy B. Green, Jr
then drove the vehicle off the edge of a cliff at Mirror Lake. The vehicle fell approximately 107
feet to the frozen lake below. The vehicle broke through the ice and the tractor became submerged
under the water; at some point the trailer broke away from the tractor and floated to the surface of
the water. As a direct and proximate result of the negligence of ‘Timothy B. Green, Jr, Deverna

Patterson suffered fatal injures.

Page : 17
 

Case: 3:19-cv-00395-TMR Doc #: 4 Filed: 12/30/19 Page: 18 of 20 PAGEID #: 111

4%, Plaintiffs are entitled to compensation for the loss of support, from the reasonably
expected earning capacity of the decedent, loss of services of the decedent; loss of the society of
the decedent, companionship, consortium and care; loss of prospective inheritance to the
decedent’s heirs; and mental anguish.

44, Accordingly, Plaintiffs are entitled to judgment against Defendants, the Estate of
Tirmothy B. Green, Jr., Service Plus Transport, Inc., and/or Service Plus, LLC and/or $P Leasing,
LLC and/or Service Plus Logistics, Inc., in an amount yet to be determined, but in excess of
Twenty-five thousand ($25, 000.00) Dollars as and for compensatory damages.

78, Plaintiffs are entitled to judgment against Defendants, the Estate of Timothy B.
Green, Jr. Service Plus Transport, Inc., and/or Service Plus, LLC and/or SP Leasing, LLC and/or
Service Plus Logistics, Inc, in an amount yet to be determined, but in excess of Twenty-five
thousand ($25, 000.00) as and for punitive damages to be awarded by the trier of fact.

RELIEF REQUESTED

WHEREFORE Plaintiffs, the Estate of Devenna Ausrie Patterson, by and through its
Administrator, Shalanda Patterson, et. al., demand judgment be entered against Defendants ths
Estate of Timothy B. Green, Jr, and/or Service Plus Transport, Inc. and/or Service Plas, LLC
and/or SP Leasing, LLC and/or Service Plus Logistics, Inc. and/or CID... Training Service and
Consulting, Inc., in an amount yet to be determined, but in excess of Twenty-Five Thousand
Dollars ($25,000.00) for each, as and for compensatory damages; further, Plaintiffs are entitled to

judgment against Defendants, the Estate of Timothy B. Green, Jr. Service Plus Transport, Inc.,

and/or Service Plus, LLC and/or Service Plus Logistics, Inc. and/or SP Leasing, LLC and/or
C.D.L. Training Service and Consulting, Inc, in an atnount yet to be determined, but in excess

of Twenty-five thousand ($25, 000.00) as and for punitive damages to be awarded by the trier of

Page 118
 

 

Case: 3:19-cv-00395-TMR Doc #: 4 Filed: 12/30/19 Page: 19 of 20 PAGEID #: 112

fact and, finally, Plaintiffs , demands such additional relief, to which they may be entitled, at law
and/or equity, including pre-judgment interest, post-judgment interest, a reasonable award of

attomey’s fees and an award of costs incurred in the prosecution of this matter:

Resbectfully submitted,

   

 

Andréw Yuspeh, Esq. [(G080600]
Trial Attorneys for Plaintiffs
Yuspeh Rappaport Law, LLC
5001 Mayfield Road, Suite 218
Lyndhurst, Ohio 44124 °

(216} 417-6758

(216) 920-9999 (FAN)

E-mails jason@eetyrlaw.com

Fasog Geott ree Esq. [0092516]

JURY DEMAND

Plaintiffs the Estate of Devenna Ausrie Patterson, by and through its Administrator Shalanda
Patterson, et.al. by and through counsel, demand a Trial by Jury on all issues so triable pursuant
to Civil Rules 38 and 39 of the Ohio Rules of Civil Procedure,

 

 

Jasox Soot Rapyaport, Boq, [0092516]
Andrew Yuspelt,\isq. [O086600)

Trial Attorneys fir Plaintiffs

Yuspeh Rappaport Law, LLC

S001 Mayfield Road, Suite 210
Lyndhurst, Ohic 44134

(216) 417-6739

(216) 920-5999 (PAX)

E-mail [ason@getyrlaw.com

 

Page | 19
plsctsriacttly ct tothe Latest mat an tastes:

 

Case: 3:19-cv-00395-TMR Doc #: 4 Filed: 12/30/19 Page: 20 of 20 PAGEID #: 113

INSTRUCTIONS TO CLERK

 

Please issue Summons to the named Defendants and serve Summons and ihe Complaint, at the
addresses listed in the caption, via Certified U.S. Mail service, Return Receipt Requested. Please
issue process by regular U.S, Mail service, should a Complaint be retumed, “UNCLAIMED.”

 

 

aso S a Esq. [G092516]
Jase i Esq. [6580600]

Trial hs s for Plaintiffs

Yuspeh Rappaport Law, LLC

5001 Mayfield Read, Suite 210
Lyndhurst, Ohic 44124

(216) 427-6758

(216) 920-9999 (FAX)

E-mail: jason@ectyriaw.com

Page { 20
